299 S.E.2d 677 (1983)
In the Matter of Shirley JACKSON.
No. 8212DC741.
Court of Appeals of North Carolina.
February 1, 1983.
*678 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Wilson Hayman, Raleigh, for the State.
Asst. Public Defender Richard B. Glazier, Fayetteville, for respondent.
ARNOLD, Judge.
Respondent first argues that the trial court's conclusion that she was dangerous to herself or others was unsupported by evidence. We disagree.
G.S. 122-58.7(i) states:

*679 To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and dangerous to himself or others, or is mentally retarded, and because of an accompanying behavior disorder, is dangerous to others. The court shall record the facts which support its findings.
Under the statute, two distinct facts must be found by clear, cogent, and convincing evidence: "first, that the respondent is mentally ill or inebriate and second, that the respondent is dangerous to himself or others." In re Monroe, 49 N.C.App. 23, 28, 270 S.E.2d 537, 539 (1980).
It is not our function on appeal to determine if the evidence offered meets the statutory standard. Instead, our job "is simply to determine whether there was any competent evidence to support the factual findings made." In re Crainshaw, 54 N.C. App. 429, 431, 283 S.E.2d 553, 554 (1981).
We find sufficient competent evidence to support the order here. Dr. Jones' observations of the respondent supported his conclusion and the court's finding that she is mentally ill. The testimony of Doris and Vernon Hart about the respondent's threats and acts of violence support a finding that she is dangerous to herself or others. Thus, the statutory standards are met.
Respondent next makes three untenable arguments attacking the lack of counsel for the petitioner in an involuntary commitment proceeding as a constitutional violation. She contends that the procedure violates her constitutional rights to due process, equal protection and a fair and impartial hearing.
We first note that the respondent was effectively represented by counsel at the commitment hearing. Thus, it is difficult to find prejudice to her because the petitioner did not have counsel.
Respondent attacks two parts of the statute as unconstitutional. First, G.S. 122-58.7(b) and -58.24 provide that the State will be represented at involuntary commitment hearings held at one of the four regional psychiatric centers in North Carolina. There is no such provision guaranteeing counsel for the State or the petitioner for hearings held away from the centers.
Respondent's other argument is that it is unconstitutional to allow the trial judge to preside at an involuntary commitment hearing and also question witnesses at the same proceeding.
A litigant who challenges a statute as unconstitutional must have standing. To have standing, he must be adversely affected by the statute. State v. Mems, 281 N.C. 658, 190 S.E.2d 164 (1972) and cases cited therein. See also 16 C.J.S. Constitutional Law § 76 (1956).
We find no prejudice to the respondent in the challenged portions of the statute. Thus, she has no standing to challenge their constitutionality.
The comments of the court in French v. Blackburn, 428 F. Supp. 1351 (M.D.N.C. 1977), aff'd, 443 U.S. 901, 99 S. Ct. 3091, 61 L. Ed. 2d 869 (1979), which held that our statutory scheme for involuntary commitment is constitutional, are persuasive. "The Court is of the general opinion that the North Carolina General Assembly has enacted an excellent legislative scheme which adequately protects the interests of all who may be involved in an involuntary commitment proceeding." 428 F.Supp. at 1354. See generally, Miller and Fiddleman, Involuntary Civil Commitment in North Carolina: The Result of the 1979 Statutory Changes, 60 N.C.L.Rev. 985 (1982) (a description and analysis of the law in North Carolina law in this area).
Affirmed.
HILL and WHICHARD, JJ., concur.